Citation Nr: 9907141	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  95-11 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of the currently 
assigned 30 percent for service-connected residuals of a 
shell fragment wound to the right scapula, Muscle Group I.

2.  Entitlement to an evaluation in excess of the currently 
assigned 20 percent for service-connected residuals of a 
shell fragment wound to the lumbodorsal fascia with 
involvement of the mesial superior aspect of the left 
buttock.

3.  Entitlement to an evaluation in excess of the currently 
assigned 10 percent for service-connected residuals of a 
shell fragment wound to the right flank, Muscle Group XIV.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


REMAND

The veteran had active service from January 1967 to January 
1969.

These matters came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Lincoln, 
Nebraska, Department of Veterans Affairs (VA) Regional Office 
(RO).  The Board, in a decision dated in January 1997, found 
that issues of whether clear and unmistakable error (CUE) 
existed in a rating decision dated June 3, 1970, pertinent to 
the disability evaluations assigned to the veteran's shell 
fragment wound residuals, were moot, those decisions having 
been reconsidered.  The Board also granted increased 
evaluations for service-connected residuals of a shell 
fragment wound to the right scapula, Muscle Group I, and for 
service-connected residuals of a shell fragment wound to the 
lumbodorsal fascia with involvement of the mesial superior 
aspect of the left buttock; and denied an increased 
evaluation for service-connected residuals of a shell 
fragment wound to the right flank, Muscle Group XIV.  
Further, the Board denied compensable evaluations for 
residuals of a right sixth rib fracture and for residuals of 
a right scapula fracture.  The veteran appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").  

The Board notes that the Court, in a decision dated in 
October 1998, referenced a prior grant of the veteran's 
motion to withdraw his appeal regarding claims of CUE in a 
June 3, 1970 rating decision, and also to withdraw his appeal 
for a compensable evaluation for residuals of his right sixth 
rib fracture.  The Court further indicated that as the 
veteran had not addressed the claim relevant to a separate 
compensable evaluation for residuals of a right scapular 
fracture before the Court, that such claim was considered 
abandoned and no longer part of the veteran's appeal.  The 
Court cited Ford v. Gober, 10 Vet. App. 531, 535-36 (1997), 
and Degmetich v. Brown, 8 Vet. App. 208, 209 (1995), aff'd, 
104 F.3d 1328 (Fed. Cir. 1997).  Thus, the Board notes that 
those issues are no longer on appeal and no further 
discussion of such will be included in this remand.

However, the Court, in its October 1998 decision, vacated and 
remanded the Board's January 1997 decision with respect to 
the disability evaluations assigned to service-connected 
residuals of a shell fragment wound to the right scapula, 
Muscle Group I; residuals of a shell fragment wound to the 
lumbodorsal fascia with involvement of the mesial superior 
aspect of the left buttock; and residuals of a shell fragment 
wound to the right flank, Muscle Group XIV.  The Court, 
indicated that the rating increases granted by the Board with 
respect to the above would in any case be preserved.

In its analysis the Court emphasized that the veteran was 
last afforded a VA examination pertinent to his shell 
fragment wounds in 1970.  The Court further noted that since 
that time more complete service medical records had been 
associated with the claims file.  The VA has a duty to assist 
the veteran in the development of all facts pertinent to his 
claims where well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefits sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  The Court noted that the remand to obtain a 
thorough, contemporary examination was thus indicated.


Moreover, in its analysis, the Court noted that the rating 
criteria for muscle group injuries were changed, effective 
July 3, 1997, during the pendency of the veteran's appeal.  
62 Fed.Reg. No. 106, 30235-30240 (June 3, 1997) (codified at 
38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-5329; 38 C.F.R. 
§§ 4.47-4.54, 4.72 were removed and reserved).  The Court 
cited its holding in Karnas v. Derwinski, to the effect that 
where regulations concerning entitlement to a higher rating 
undergo a substantive change during the course of an appeal, 
the veteran is entitled to resolution of his claim under the 
criteria which is to his advantage.  1 Vet. App. 308, 312 
(1991); see also Bernard, 4 Vet. App. at 392-94.  The Court 
determined that remand to ensure consideration of both the 
old and revised muscle regulations was in order.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should advise the veteran that 
he is free to submit additional medical 
or other evidence pertinent to his claims 
for increased evaluations.  The RO 
should, in any case, ensure that all 
records of VA treatment or evaluation are 
associated with the claims file.

2.  The RO should schedule the veteran 
for VA examination of his shell fragment 
wounds of the right flank, right scapula 
and left buttock.  The claims folder and 
a separate copy of this remand MUST be 
made available to the examiner for review 
before the examination.  All indicated 
diagnostic testing should be 
accomplished, a narrative interpretation 
of which should be included with the 
report of examination.  The examiner is 
requested to identify all residuals of 
shell fragment wounds to the right flank, 
right scapula and left buttock, to 
include identifying any impairment of the 
bones, joints, muscles or nerves, or any 
symptomatic scarring.  Complete range of 
motion studies should be conducted for 
each joint involved.  The examiner should 
identify all muscle groups involved, and 
address the presence and degree/absence 
of symptomatology pertinent to each 
involved muscle group under both the old 
and new diagnostic criteria for such 
muscle groups (copies of which should be 
provided to the examiner).  The examiner 
should also render an opinion as to the 
extent to which the veteran experiences 
weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, and should portray 
these factors in terms of additional loss 
in range of motion of the right upper or 
either lower extremity.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The examiner is further requested to 
provide an opinion as to the impact, if 
any, of each shell fragment wound on the 
veteran's ability to perform daily 
activities and/or to maintain employment.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and ensure that such is adequate 
for appellate review.  The RO is advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the Court 
and that where the remand orders of the 
Board or the Court are not complied with, 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).  After 
the RO determines the development 
requested herein above has been 
satisfactorily completed and is 
responsive to this remand, the RO should 
again review the record and re-adjudicate 
the issues continuing on appeal, with 
consideration of the criteria pertinent 
to muscle group injuries in effect prior 
and subsequent to July 3, 1997, and also 
with consideration of 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a 
(1998), as appropriate.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 4 -


